United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 August 20, 2003

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 02-51248
                        Conference Calendar


UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

WINDELL JOE BRIGGS,

                                    Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                     USDC No. W-02-CR-106-ALL
                       --------------------

Before JONES, WIENER, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     The attorney appointed to represent Windell Joe Briggs on

appeal has requested leave to withdraw and has filed a brief as

required by Anders v. California, 386 U.S. 738 (1967).      Briggs

has received a copy of counsel’s motion and has filed a response.

Our independent review of the brief and the record discloses no

non-frivolous issues for appeal.   Counsel’s motion for leave to

withdraw is granted, counsel is excused from further

responsibilities, and the appeal is dismissed.


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                     No. 02-51248
                          -2-

MOTION TO WITHDRAW GRANTED; APPEAL DISMISSED.